DETAILED ACTION
   Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
This Office Action is in response to the claims filed 8/19/22.  As directed by the submission, claims 1-17, 18, 28-31 have been cancelled. Claims 19-27, 32-44 are under examination.  


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).



Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37, 19-27,32-36, 38-40 and 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrara US 20070190293 A1 (herein after Ferrara) in view of Abernathy US 20110252544 A1 (herein after Abernathy) and Picotte US 20070000025 A1 (herein after Picotte).

Regarding 37, Ferrara discloses a helmet comprising: an outer shell (242) formed of a hard material and configured to distribute the force of an impact over an area (paragraphs 0046 and 0064).

However Ferrara is silent to a liner disposed inwards of the outer shell, the liner configured to absorb energy; and a component disposed inside of the outer shell and on an opposite side of the liner to a side of the liner facing the outer shell, such that the liner is between the outer shell and the component, and the component is configured to be between the liner and a head of a wearer, wherein the component is configured to allow the outer shell of the helmet to move relative to the inner wall of the component.

Abernathy discloses a liner (Abstract, 10, paragraph 0003) disposed inwards of the outer shell (46), the liner configured to absorb energy (10); and a component (20) disposed inside of the outer shell (46) and on an opposite side of the liner to a side of the liner facing the outer shell (46), such that the liner is between the outer shell and the component (as seen in annotated Figures 1, 4, 5 and 6), and the component is configured to be between the liner and a head of a wearer (as seen in annotated Figures 1, 4, 5 and 6), wherein the component is configured to allow the outer shell of the helmet to move relative to the inner wall of the component (as seen in annotated Figures 1, 4, 5 and 6).

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer wall)][AltContent: textbox (Inner wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Component)][AltContent: arrow][AltContent: textbox (Outer shell)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Liner)]
    PNG
    media_image1.png
    268
    265
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    384
    513
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    704
    464
    media_image3.png
    Greyscale


Ferrara is analogous art to the claimed invention as it relates to impact absorption headwear. Abernathy is analogous art to the claimed invention in that it provides a hard outer shell to the headwear.
It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the helmet of Ferreira, including a liner disposed inwards of the outer shell, the liner configured to absorb energy; and a component disposed inside of the outer shell and on an opposite side of the liner to a side of the liner facing the outer shell, such that the liner is between the outer shell and the component, and the component is configured to be between the liner and a head of a wearer, wherein the component is configured to allow the outer shell of the helmet to move relative to the inner wall of the component, as taught by Abernathy in order to better protect the head.  The modified of helmet would be a simple modification of one known element to obtain predictable results, creating a helmet that has better protection against harder impacts but is still more comfortable to wear and is capable of absorbing directed impacts that allow the helmet to remain in place while absorbing impacts during activity when worn.

However Ferrara and Abernathy are silent to the component comprising: a compartment containing a gel; and a wall defining the compartment, the wall comprising an inner wall and an outer wall arranged on opposite sides of the gel.

Picotte discloses the component comprising: a compartment containing a gel 3, paragraphs 0019, 0020 and 0027); and a wall defining the compartment (paragraph 0048), the wall comprising an inner wall and an outer wall (paragraph 0048) arranged on opposite sides of the gel (3, paragraphs 0019, 0020 and 0027).

Picotte is analogous art to the claimed invention in that it provides components being filled with gel.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the helmet of Ferreira and Abernathy, including a compartment containing a gel; and a wall defining the compartment, the wall comprising an inner wall and an outer wall arranged on opposite sides of the gel, as taught by Picotte in order to better protect the head.  The modification of the helmet would be a simple modification to obtain predictable results, creating a helmet that has better protection against harder impacts but is more comfortable to wear and is capable of absorbing impacts during activity when worn.

The applicant has written claim 37 to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... to allow the shell of the helmet to move relative to the inner wall of the component..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As the helmet of the combined references has the structure capable of performing the function then it meets the limitation.

Regarding claim 19, the modified helmet of the combined references discloses wherein the gel (paragraph 0027 of Picotte) is configured to allow the outer wall to float or slide relative to the inner wall (paragraphs 0029, 0033, 0039– as the type of impact is not defined, or from what direction, a force to the outer shell would impact the walls of the pad component - the shell of the helmet would move relative to the inner wall of the component).  

The applicant has written claim 19 to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... configured to allow the outer wall to float or slide relative to the inner wall..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As the helmet of the combined references has the structure capable of performing the function then it meets the limitation.

Regarding claim 20, the modified helmet of the combined references discloses wherein the component (20 of Abernathy) is configured such that the outer wall slides parallel to the inner wall (as seen in annotated Figures 1, 4 and 5- as the type of impact is not defined, or from what direction, a force to the outer wall would be capable of allowing the outer wall to slide parallel to the inner wall).  

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Component)]
    PNG
    media_image2.png
    384
    513
    media_image2.png
    Greyscale


The applicant has written claim 20 to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... configured such that the outer wall slides parallel to the inner wall...." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As the helmet of the combined references has the structure capable of performing the function then it meets the limitation.

Regarding claim 21, the modified helmet of the combined references discloses wherein at least one of the inner wall (as seen in annotated Figures 1, 4 and 5 of Abernathy) and the outer wall (as seen in annotated Figures 1, 4 and 5 of Abernathy) is formed from a flexible or elastic material (paragraphs 0006 and 0025 of Abernathy).  

Regarding claim 22, the modified helmet of the combined references discloses the inner wall is configured to engage the head of the wearer (as seen in annotated Figures 1, 4 and 5 of Abernathy).  

The applicant has written claim 22 to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... configured to engage the head of the wearer..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As the helmet of the combined references has the structure capable of performing the function then it meets the limitation.

Regarding claim 23, the modified helmet of the combined references discloses a layer of collapsible material provided adjacent to the inner layer or the outer layer (as seen in annotated Figures 1, 4 and 5 of Abernathy).  

Regarding claim 24, the modified helmet of the combined references discloses wherein the collapsible material is a resilient foam material (paragraph 0020 of Ferrara).  

Regarding claim 25, the modified helmet of the combined references discloses a first layer of liner material arranged on the inner side of the inner wall (paragraph 0029 of Picotte) and a second layer of liner material arranged on the outer side of the outer wall (paragraph 0038, 0041 of Picotte).  

Regarding claim 26, the modified helmet of the combined references discloses the component (20 of Abernathy) is configured to manage rotational forces acting on the outer wall relative to the inner wall (as seen in annotated Figures 1, 4 and 5 of Abernathy) a rotational force to the outer shell would impact the inner walls of the pad component - the shell of the helmet would move relative to the inner wall of the component).  

The applicant has written claim 26, to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... configured to manage rotational forces acting on the outer wall relative to the inner wall configured to manage rotational forces acting on the outer wall relative to the inner wall..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As the helmet of the combined references has the structure capable of performing the function then it meets the limitation.

Regarding claim 27, the modified helmet of the combined references discloses the component is configured to manage the rotational forces by displacement of the fluid or gel (paragraph 0027 of Picotte).  

The applicant has written claim 27, to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... configured to manage the rotational forces by displacement of the fluid or gel..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As the helmet of the combined references has the structure capable of performing the function then it meets the limitation.

Regarding claim 32, the modified helmet of the combined references discloses a plurality of components (20 of Abernathy) configured to prevent the liner from coming into contact with the head of the wearer (as seen in annotated Figures 1, 4 and 5 of Abernathy).  

The applicant has written claim 32 to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... configured to prevent the liner from coming into contact with the head of the wearer..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As the helmet of the combined references has the structure capable of performing the function then it meets the limitation.

Regarding claim 33, the modified helmet of the combined references discloses the helmet comprises a plurality of components located at spaced positions around the liner (as seen in annotated Figures 3 and 4 of Picotte).  

Regarding claim 34, the modified helmet of the combined references discloses the component (as seen in annotated Figures 3 and 4 of Picotte) is attached to the liner using adhesive (paragraph 0048, 0059 and 0060 of Picotte).  

Regarding claim 35, the modified helmet of the combined references discloses the components cover a small area of liner (Abstract of Picotte).  

Regarding claim 36, the modified helmet of the combined references discloses the helmet (as seen in Figure 17, paragraphs 0084 of Ferrara) is configured to decrease shear forces between the helmet and the surface of the head of a wearer of the helmet during an impact to the helmet (paragraph 0083 of Ferrara).  

The applicant has written claim 36, to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... configured to decrease shear forces between the helmet and the surface of the head of a wearer of the helmet during an impact to the helmet configured to decrease shear forces between the helmet and the surface of the head of a wearer of the helmet during an impact to the helmet..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As the helmet of the combined references has the structure capable of performing the function then it meets the limitation.

Regarding claim 38, the modified helmet of the combined references discloses the component (as seen in annotated Figures 3 and 4 of Picotte) and gel (3, paragraphs 0019, 0020 and 0027 of Picotte) are configured such that there is low friction between inside surfaces of the component (as seen in annotated Figures 3 and 4 of Picotte), thereby allowing the outer wall to slide relative to the inner wall (paragraphs 0029, 0033, 0039 of Picotte – as the type of impact is not defined, or from what direction, a force to the outer wall would be capable of allowing the outer wall to slide parallel to the inner wall).  

The applicant has written claim 38, to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... configured such that there is low friction between inside surfaces of the component;..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As the helmet of the combined references has the structure capable of performing the function then it meets the limitation.

Regarding claim 39, the modified helmet of the combined references discloses wherein the component (20 of Abernathy) is attached to the inside of the liner (as seen in annotated Figures 1, 4 and 5 of Abernathy), such that the component is configured to be between the liner and the head of a wearer (as seen in annotated Figures 1, 4 and 5 of Abernathy), thereby allowing the liner (10 of Abernathy) and the outer shell (46 of Abernathy) to move parallel to the surface of the head during use (as seen in annotated Figures 1, 4 and 5 of Abernathy – as the type of impact is not defined, or from what direction, a force to the outer wall would be capable of allowing the outer wall to slide parallel to the inner wall).  

The applicant has written claim 39, to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... to move parallel to the surface of the head..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As the helmet of the combined references has the structure capable of performing the function then it meets the limitation.

Regarding claim 40, the modified helmet of the combined references discloses wherein the gel (paragraph 0027 of Picotte) is contained in the component (as seen in annotated Figures 3 and 4 of Picotte) and is positioned in such a way as to create low friction between the liner and the head during use (paragraphs 0027, 0029, 0033, 0039 of Picotte –the shell having gel, allows the helmet to move relative to the inner wall of the component).  

The applicant has written claim 40 to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... in such a way as to create low friction between the liner and the head..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As the helmet of the combined references has the structure capable of performing the function then it meets the limitation.

Regarding claim 41 Ferrara discloses a helmet comprising: an outer shell (242), an outer shell formed of a hard material and configured to distribute the force of an impact over an area (paragraphs 0046 and 0064). 

However Ferrara is silent to a liner disposed inwards of the outer shell; the liner configured to absorb energy and a component disposed inside of the outer shell and on an opposite side of the liner to a side of the liner facing the outer shell, such that the liner is between the outer shell and the component, and the component is configured to be between the liner and a head of a wearer, the component comprising: a compartment containing a liquid; and a wall defining the compartment, the wall comprising an inner wall  and an outer wall arranged on opposite sides of the liquid. 

Abernathy is silent to a liner (Abstract, 10, paragraph 0003) disposed inwards of the outer shell (46); the liner configured to absorb energy (Abstract, paragraph 0003) and a component (20) disposed inside of the outer shell and on an opposite side of the liner (as seen in annotated Figures 1, 4 and 5) to a side of the liner facing the outer shell (46), such that the liner (10) is between the outer shell and the component (20), and the component is configured to be between the liner and a head of a wearer (as seen in annotated Figures 1, 4 and 5), the component comprising: a compartment (as seen in annotated Figures 1, 4 and 5) containing a liquid (paragraph 0025) ; and a wall defining the compartment (as seen in annotated Figures 1, 4 and 5), the wall comprising an inner wall (as seen in annotated Figures 1, 4 and 5) and an outer wall (as seen in annotated Figures 1, 4 and 5) arranged on opposite sides of the liquid (as seen in annotated Figures 1, 4 and 5). 

Ferrara is analogous art to the claimed invention as it relates to impact absorption headwear. Abernathy is analogous art to the claimed invention in that it provides a hard outer shell to the headwear.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the helmet of Ferreira, a liner disposed inwards of the outer shell; the liner configured to absorb energy and a component disposed inside of the outer shell and on an opposite side of the liner to a side of the liner facing the outer shell, such that the liner is between the outer shell and the component, and the component is configured to be between the liner and a head of a wearer, the component comprising: a compartment containing a liquid; and a wall defining the compartment, the wall comprising an inner wall  and an outer wall arranged on opposite sides of the liquid, as taught by Abernathy in order to better protect the head.  The modified of helmet would be a simple modification of one known element to obtain predictable results, creating a helmet that has better protection against harder impacts but is still more comfortable to wear and is capable of absorbing impacts during activity when worn.

However Ferrara and Abernathy is silent to wherein the component is configured to allow the outer shell of the helmet to move relative to the inner wall of the component.

Picotte discloses wherein the component is configured to allow the outer shell of the helmet to move relative to the inner wall of the component (paragraphs 0029, 0033, 0039 and Figure 4– as the type of impact is not defined, or from what direction, a force to the outer shell would impact the walls of the pad component - the shell of the helmet would move relative to the inner wall of the component).

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Inner wall)][AltContent: textbox (Outer wall)][AltContent: textbox (Component 7)]
    PNG
    media_image4.png
    328
    436
    media_image4.png
    Greyscale

[AltContent: textbox (Compartment)]


Picotte is analogous art to the claimed invention in that it provides a cell configuration that allows the helmet and the walls of the component to move relative to each other and an impact.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the helmet of Ferreira and Abernathy, including to allow the outer shell of the helmet to move relative to the inner wall of the component, as taught by Picotte in order to better protect the head.  The modified of helmet would be a simple modification of one known element to obtain predictable results, creating a helmet that has better protection against harder impacts but is still more comfortable to wear and is capable of absorbing impact forces while keeping the helmet in place during worn.

The applicant has written claim 41 to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... to allow the shell of the helmet to move relative to the inner wall of the component..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As the helmet of the combined references has the structure capable of performing the function then it meets the limitation.

Regarding claim 42, the modified helmet of the combined references discloses wherein the component (20 of Abernathy) and liquid (paragraph 0025 of Abernathy) are configured such that there is low friction between inside surfaces of the component, thereby allowing the outer wall to slide relative to the inner wall (as seen in annotated Figures 1, 4 and 5 of Abernathy –the shell of the helmet would move relative to the inner wall of the component).  

The applicant has written claim 42, to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... configured such that there is low friction between inside surfaces of the component thereby allowing the outer wall to slide relative to the inner wall..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As the helmet of the combined references has the structure capable of performing the function then it meets the limitation.

Regarding claim 43, the modified helmet of the combined references discloses wherein the component is attached to the inside of the liner (10 of Abernathy), such that the component is configured to be between the liner and the head of a wearer (as seen in Figures 1, 4 and 5 of Abernathy), thereby allowing the liner and the outer shell to move parallel to the surface of the head during use (as seen in Figures 1, 4 and 5 of Abernathy as the type of impact is not defined, or from what direction, a force to the outer wall would be capable of allowing the outer wall to slide parallel to the inner wall).  

The applicant has written claim 43, to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... thereby allowing the liner and the outer shell to move parallel to the surface of the head..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As the helmet of the combined references has the structure capable of performing the function then it meets the limitation.

Regarding claim 44, the modified helmet of the combined references discloses wherein the liquid is contained in the component (paragraph 0025 of Abernathy) and is positioned in such a way as to create low friction between the liner and the head during use (Abstract of Abernathy).

The applicant has written claim 44 to include functional language recitations and terminology. A recitation of the function of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The applicant has used functional terminology to define structural elements, for example. These terms can be interpreted as functional language.  If the prior art structure is capable of performing the function, then it meets the claim. Functional language recitations such as "... is positioned in such a way as to create low friction between the liner and the head..." carry little patentable weight as the application is examined as an apparatus with its structural limitations, not its function or intended use. As the helmet of the combined references has the structure capable of performing the function then it meets the limitation.

Arguments

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732